DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 6, the prior art fails to teach in combination with the rest of the limitations in the claim: “a coupling element configured to transmit and acquire an electrical signal in the circuit and to acquire a signal passing through the circuit; a high-pass filter having a cut—off frequency, the high—pass filter being configured to block the frequencies lower than the cut—off frequency;
a correlation chip able to control the coupling module and the high-pass filter, the
correlation chip including a memory in which code data are stored,
wherein the code data including signal processing algorithms.”

Claims 7 and 8 are allowable due to their dependencies on claim 6.


            



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sallem et al. Wire Arc Defect localization and mathematical characterization by MCTDR reflectometry.


With respect to claim 1, Sallem discloses a method for detecting and locating a fault by reflectometry (see title, wire arc defect localization and mathematical characterization by MCTDR reflectometry) in an
electric circuit (page 2, col. 2, para 1, lines 1-7; MCTDR method enables a precise control of the spectrum of the injected signals), an avionics equipment system, such a method including the steps of:
- Transmitting a reflectometry signal in a line of the circuit to be studied (page 2, para 2, lines 1-7; injecting a signal into the wire network or 3 basic blocks; signal generation and injection);
- Acquiring an electrical quantity of the reflected signal passing through the network (page 2, para 2, lines 5-7; 3 basic blocks, measurement acquisition);
- Filtering the acquired signal so as to eliminate signals having a frequency lower than a
cut-off frequency, the cut-off frequency having a value between 100 kHz and 1 GHz (page 2, para 2, lines 1-7, analyzing the signal reflected by the characteristic impedance discontinuities or 3 basic blocks; data processing and defect localization);
- Analyzing an acquired signal so as to detect a fault (page 2, para 3, lines 1-8),
wherein the reflectometry signal is an MTCDR multi-carrier signal and in
that the analysis includes a comparison of the acquired signal with a first and a second threshold, this first and this second threshold being of different signs (page 3, lines 1-26).

With respect to claim 2, Sallem discloses the method according to claim 1, wherein the analysis step includes a comparison of the acquired signal with a first threshold and a second threshold (page 3, lines 1-26), the first threshold having a value between 0 and the negative of the second threshold (page 3, para 1, lines 1-18; arc fault modelization discloses the arc reflection coefficient being negative for the parallel arc faults and positive for the consecutive arc faults; it is therefore explicitly disclosed that these are used for comparing same to the corresponding thresholds when determining the presence of arc faults).

With respect to claim 3, Sallem discloses the method according to claim 1, wherein the signal
transmission step is carried out by injecting into the circuit a signal including frequencies
               greater than the cut—off frequency (page 2, para 2, lines 1-7; injecting a signal into the wire network or 3 basic blocks; signal generation and injection).

With respect to claim 4, Sallem discloses the method according to claim 1, wherein the
circuit is supplied with an AC voltage signal in which the voltage assumes a zero value at each
period, and wherein the step of transmitting a reflectometry signal is configured to transmit
at least one high-frequency pattern when the voltage assumes a zero value (page 2, para 2, lines 5-16; MCTDR enables a precise control of the spectrum of the injected signals; guaranteeing zero interference with the useful signals of the system under test).

With respect to claim 5, Sallem discloses the method according to claim 1, wherein
the cut—off frequency is 30 MHz or below (Figs. 2 shows the good autocorrelation properties allowing a good accuracy of defects localization).


With respect to claim 9, Sallem discloses a computer program product, including code data which, when executed by a computing unit, allow the implementation of a method according 
claim 1 (page 4, para 4, lines 1-11; the system processing correlates the injected signal with the received one (reflectogram) and store it fast enough to catch the arc before it goes away).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2858